Name: Commission Decision No 295/84/ECSC of 2 February 1984 imposing a definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  Europe;  competition
 Date Published: 1984-02-04

 Avis juridique important|31984S0295Commission Decision No 295/84/ECSC of 2 February 1984 imposing a definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain Official Journal L 033 , 04/02/1984 P. 0015 - 0016*****COMMISSION DECISION No 295/84/ECSC of 2 February 1984 imposing a definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission recommendation No 3018/79/ECSC of 21 December 1979 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as last amended by recommendation No 3025/82/ECSC (2), and in particular Article 12 thereof, After consultations within the Advisory Committee as provided for under the abovementioned recommendation, Whereas: A. Provisional action (1) The Commission, by Decision No 3113/83/ECSC (3) imposed a provisional anti-dumping duty on imports of concrete reinforcing bars originating in Spain. B. Subsequent procedures (2) The Commission officially so advised the exporters and importers known to be concerned, the representatives of the exporting country and the complainants, and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing; the Commission also requested from those parties directly concerned all the information it deemed necessary in order to arrive at a final determination of the dumping margin and injury. (3) Although several Spanish companies are known to be exporting to the Community, only one, namely Empresa Nacional SidÃ ©rÃ ºrgica SA (Ensidesa), has requested a hearing, made its views known in writing and replied to the Commission's request for information. This company has, however, refused to supply additional information requested by the Commission or to allow any verification of the said information. (4) As a consequence, the Commission decided to base its final findings for this company and other Spanish exporters who have not responded to the Commission's request for information on the facts available. (5) For the purpose of establishing whether injury was taking place, the Commission carried out inspections at the premises of one of the largest Community producers, namely Thyssen Stahl AG, Duisburg, and the largest known Community importer, SEM Stahl-Eisen-Maschinen, Hamburg. C. Dumping (6) Since no additional verifiable evidence on dumping has been received since the imposition of the provisional duties, and all the Spanish exporters involved have failed or refused to cooperate with its investigation, the Commission considers that the most reasonable and appropriate facts available on dumping are those findings set out in Decision No 3113/83/ECSC. Those findings are, therefore, considered to be definitive. D. Injury (7) With regard to the injury caused by the dumped imports, the evidence available to the Commission shows that imports into the Community from Spain of concrete reinforcing bars have increased from 10 044 tonnes in 1980 to 41 556 tonnes in 1982 and to 198 000 tonnes in the period January to October 1983; the level of these imports into the Federal Republic of Germany, which traditionally accounted for a large proportion of Community imports of these products, increased from 4 140 tonnes in 1980 to 25 740 tonnes in 1982 and to 179 178 tonnes in the period January to October 1983; in consequence, the market share of these Spanish imports to the Community rose from 0,1 % in 1980 to 0,8 % in 1982 and to 4,2 % in the period January to October 1983; for the Federal Republic of Germany the market share increased from 0,2 % in 1980 to 2,6 % in 1982 and to 15,4 % in the period January to October 1983. (8) In respect of prices, the investigation has shown that the price at which the product concerned, originating in Spain, was sold to Community customers substantially undercut the list prices of the Community producers; in some instances this undercutting was more than 20 %; the evidence available also indicates that these prices are forcing the Community industry either to lose sales or to align its prices downwards and to sell the like products at price levels insufficient to cover its costs. (9) The Commission has also examined the impact of the imports from Spain on the Community industry; the Commission found that the ECSC producers' sales in the Federal Republic of Germany, the Member State most affected by these imports, fell by 36 % between 1980 and the first six months of 1983; the market share of ECSC producers has fallen from 87 to 67 % in the same period. (10) The Community steel industry is in a crisis which is characterized by falling production, low capacity utilization, reduced profits or increased losses and redundancies. In order to remedy this situation, the Community's steel policy seeks to ensure sufficient price levels for the products concerned sold in the Community through the use of production quotas for ECSC companies and the obligation to respect certain price levels. These production quotas are adjusted periodically on the basis of a forecast of supply and demand for the products concerned, taking into account the development of imports from non-member countries. Any sharp increase of imports from non-member countries requires a downward adjustment of the quotas of Community producers and thereby increases their indirect costs and further reduces their margins. (11) The Commission has also considered the injury caused by other factors affecting the Community industry; it has found in this context that, while consumption within the Community declined substantially between 1980 and the first half of 1983, the volume of imports from other sources into the Community has increased substantially less than Spanish imports during the same period; the Commission, therefore, has determined that the large increase in the dumped imports and the prices at which they are sold in the Community when taken in isolation, have to be considered as constituting material injury to the Community industry concerned. E. Community interest (12) In these circumstances, protection of the Community's interests calls for the imposition of a definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain. F. Definitive duty (13) In the light of the above determination, the amount of the definitive anti-dumping duties should be the same as the amount of the provisional anti-dumping duties. G. Collection of provisional duty (14) The amounts secured by way of provisional anti-dumping duties should be definitively collected, HAS ADOPTED THIS DECISION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of concrete reinforcing bars originating in Spain, falling within subheading ex 73.10 A II and corresponding to NIMEXE code 73.10-13. 2. The amount of the duty shall be 38,79 ECU per 1 000 kilograms net. 3. The provisions in force concerning customs duties shall apply for the application of the duty. Article 2 The amounts secured by way of provisional anti-dumping duty pursuant to Decision No 3113/83/ECSC shall be definitively collected. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1984. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No L 339, 31. 12. 1979, p. 15. (2) OJ No L 317, 13. 11. 1982, p. 17. (3) OJ No L 303, 5. 11. 1983, p. 13.